Case 2:20-cv-05886-CCC-ESK Document 13 Filed 02/11/21 Page 1 of 5 PageID: 62




**NOT FOR PUBLICATION**

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 MICHAEL TORRISI,                                        Civil Action No. 20-5886 (CCC)

                Plaintiff,                                MEMORANDUM OPINION

        v.

 EAST JERSEY STATE PRISON, et al.,

                Defendants.


       CECCHI, District Judge:

        This matter comes before the Court on the civil rights complaint brought pursuant to 42

U.S.C. § 1983 by Plaintiff Michael Torrisi (“Plaintiff”), which raises excessive force claims

against several prison guards, East Jersey State Prison, and the New Jersey Department of

Corrections based on an alleged assault on Plaintiff in January 2018. ECF No. 1. Although

Plaintiff did not pay the applicable filing fee, he did file an application to proceed in forma

pauperis. ECF No. 1-1. Because Plaintiff’s application shows that he is entitled to proceed in

forma pauperis, that application shall be granted.

       Because Plaintiff will be granted in forma pauperis status, this Court is required to screen

his complaint pursuant to 28 U.S.C. §§ 1915(e)(2)(B). Pursuant to the statute, this Court must sua

sponte dismiss any claim that is frivolous, malicious, fails to state a claim upon which relief may

be granted, or seeks monetary relief from a defendant who is immune from such relief. Id. “The

legal standard for dismissing a complaint for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii) is the same as that for dismissing a complaint pursuant to Federal Rule of Civil




                                                1
Case 2:20-cv-05886-CCC-ESK Document 13 Filed 02/11/21 Page 2 of 5 PageID: 63




Procedure 12(b)(6).” Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012) (citing Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000)).

       In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), a district court is

“required to accept as true all factual allegations in the complaint and draw all inferences in the

facts alleged in the light most favorable to the [Plaintiff].” Phillips v. Cnty. of Allegheny, 515 F.3d

224, 228 (3d Cir. 2008). “[A] complaint attacked by a . . . motion to dismiss does not need detailed

factual allegations.” Bell Atlantic v. Twombly, 550 U.S. 544, 555 (2007). However, the Plaintiff’s

“obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id. (citing

Papasan v. Allain, 478 U.S. 265, 286 (1986)). A court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan, 478 U.S. at 286. Instead, assuming the

factual allegations in the complaint are true, those “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555.

       “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

pleaded factual content allows the court to draw the reasonable inference that the defendant is

liable for misconduct alleged.” Id. “Determining whether the allegations in a complaint are

plausible is a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the

court to infer more than the mere possibility of misconduct, the complaint has alleged—but it has

not ‘show[n]’—‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)).

Moreover, while pro se pleadings are liberally construed, “pro se litigants still must allege



                                                  2
Case 2:20-cv-05886-CCC-ESK Document 13 Filed 02/11/21 Page 3 of 5 PageID: 64




sufficient facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d

239, 245 (3d Cir. 2013) (citation omitted) (emphasis added).

        In his complaint, Plaintiff alleges that on January 31, 2018, while he was imprisoned at

East Jersey State Prison, correctional officer Joral Lucien falsely accused Plaintiff of assaulting

him and then attacked Plaintiff, punching him and striking him numerous times. ECF No. 1 at 5.

Another officer, Jonathan Solerno, “falsely stated he saw [Plaintiff] assault” Lucien. Id. Plaintiff

further alleges that other officers also punched him while the officers were in the process of

securing him. Id. Plaintiff further alleges that none of these officers “saw . . . Lucien start the

incident by punching” Plaintiff, and merely reacted to the fracas that resulted. Id. at 7. This event

resulted in Plaintiff being hospitalized for a fractured orbital bone and other injuries. Id. Plaintiff

therefore now seeks damages from Salerno, Lucien, the prison, and the New Jersey Department of

Corrections pursuant to 42 U.S.C. § 1983 based on this excessive force incident and the “false”

reports of Salerno and Lucien concerning the start of the incident.

        Initially, the Court finds that neither the prison nor the Department of Corrections are

proper Defendants under Section 1983. It is well established that states, their departments of

corrections, and their prisons are not “persons” under Section 1983 and therefore may not be sued

under the statute. See Grohs v. Yatauro, 984 F. Supp. 2d 273, 280–81 (D.N.J. 2013); see also

Ewing v. Cumberland Cnty., No. 09-5432, 2015 WL 1384374, at *25 (D.N.J. Mar. 25, 2015);

Brown v. New Jersey Dep’t of Corr., No. 12-5069, 2014 WL 4978579, at *2 (D.N.J. Oct. 3, 2014);

Grabow v. S. State Corr. Facility, 726 F. Supp. 537, 538–39 (D.N.J. 1989). Both the prison and

the New Jersey Department of Corrections are therefore dismissed from this matter with prejudice.

        Plaintiff’s false report claims likewise fail to state a claim for which relief may be granted.

The filing of a false report “is not itself a constitutional violation,” and will only form the basis for



                                                   3
Case 2:20-cv-05886-CCC-ESK Document 13 Filed 02/11/21 Page 4 of 5 PageID: 65




a § 1983 claim where the false report is accompanied by some form of established Due Process

violation. Washington v. Essex Cnty. Sheriff’s Dep’t, No. 14-7453, 2017 WL 4858120, at *2

(D.N.J. Oct. 25, 2017). Petitioner has alleged no Due Process violation – indeed, he alleges he

had a disciplinary hearing on his charges, and though this did not end in Plaintiff’s favor, he has

alleged no facts suggesting he was denied Due Process at that hearing or in any other respect.

Plaintiff therefore fails to state a claim as to his false report allegations, and that claim is dismissed

without prejudice.

        Finally, Plaintiff seeks to raise claims against the two officers for excessive force based on

the alleged assault on January 31, 2018.            Actions brought pursuant to Section 1983 in

New Jersey, are subject to a two year statute of limitations. See Patyrak v. Apgar, 511 F. App’x

193, 195 (3d Cir. 2013). Most Section 1983 claims, including excessive force claims, accrue at

the time of the alleged injury. Kach v. Hose, 589 F.3d 626, 634 (3d Cir. 2009); see also Wallace

v. Kato, 549 U.S. 384, 388 (2007). Plaintiff’s excessive force claim therefore accrued on the

date he was allegedly assaulted, January 31, 2018, and his statute of limitations had, absent

some basis for tolling, expired by January 31, 2020. Plaintiff did not file his current complaint

until, at the earliest, April 21, 2020, the date on which he apparently signed and mailed

his complaint and its accompanying documents. ECF No. 1-1 at 3. Absent some basis for

tolling of the statute of limitations, Plaintiff’s excessive force claim is therefore time-

barred by approximately three months.

        In his complaint and accompanying documents, including Plaintiff’s purported motion

requesting that the Court accept his complaint as if filed within time (ECF No. 2), Plaintiff asserts




                                                    4
Case 2:20-cv-05886-CCC-ESK Document 13 Filed 02/11/21 Page 5 of 5 PageID: 66




no basis for the tolling of the limitations period, 1 and this Court perceives no such basis from the

record before it. Plaintiff’s motion is therefore denied without prejudice, and this Court will

dismiss Plaintiff’s excessive force claims without prejudice as time-barred. Because Plaintiff has

not yet had a direct opportunity to address the tolling issue, however, this Court will permit

Plaintiff to file an amended complaint raising any tolling argument he may have within thirty (30)

days.

          In conclusion, Plaintiff’s application to proceed in forma pauperis (ECF No. 1-1) is

GRANTED, Plaintiff’s motion seeking to have his complaint treated as if filed within time (ECF

No. 2) is DENIED WITHOUT PREJUDICE; Plaintiff’s claims against East Jersey State Prison

and the New Jersey Department of Corrections are DISMISSED WITH PREJUDICE, Plaintiff’s

remaining claims are DISMISSED WITHOUT PREJUDICE, and Plaintiff is granted leave to

file an amended complaint addressing the deficiencies raised in this memorandum opinion within

thirty (30) days. An appropriate order follows.




    Date: February 11, 2021
                                                         CLAIRE C. CECCHI, U.S.D.J.




1
  Plaintiff provides no supporting briefing or argument in his motion, he merely requests that the
Court accept his complaint as if it were timely without presenting any basis for doing so. Likewise,
Plaintiff’s complaint provides no basis for tolling other than to note that he “filed in state
court . . . a tort claim” but decided to file this matter because he did not get a settlement
through his state court filing. That Plaintiff filed some unspecified tort claim in state court
provides no basis for tolling the limitations period in this matter, indeed, it is not even clear
if the tort claim raised included any of the claims raised in Plaintiff’s current complaint.
                                                  5
